t c memo united_states tax_court carlos langston and pamela langston petitioners v commissioner of internal revenue respondent docket no filed date david j looby for petitioners william f castor and h elizabeth h downs for respondent memorandum findings_of_fact and opinion nega judge respondent determined deficiencies in petitioners’ federal_income_tax and imposed accuracy-related_penalties under sec_6662 a as follows 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number year after concessions the issues remaining for decision are whether petitioners are entitled to depreciation_deductions for the meridian yacht meridian and keystone raptor raptor rv they claimed to use in their trade_or_business whether petitioners converted their home from personal_use to income-producing use and whether petitioners are liable for accuracy- related penalties under sec_6662 findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in oklahoma when the petition was timely filed i petitioners’ backgrounds carlos langston holds a bachelor’s degree in business administration and a master’s degree in petroleum engineering from the university of tulsa since 2both parties concede various amounts relating to deductions claimed on schedule c profit or loss from business and schedule e supplemental income and loss graduation in mr langston has been self-employed in the oil_and_gas industry pamela langston holds a bachelor’s degree in accounting and a juris doctor from the university of tulsa from graduation in to ms langston worked for a mid-size law firm in tulsa where she became a partner in while at the law firm ms langston was the named attorney on at least two tax law cases ii port carlos mr langston’s parents and then his mother alone owned and operated port carlos marina port carlos in ketchum oklahoma from the 1950s until date when mr langston’s mother sold port carlos to petitioners port carlos’ primary location consists of covered dock slips and multiple structures while its secondary location masthead marina i sec_15 minutes from the primary location masthead marina is a sailboat cove with uncovered boat slips on date petitioners formed port carlos as a domestic limited_liability_company on date mr langston purchased the meridian for dollar_figure on date mr langston purchased the raptor rv for dollar_figure iii 75th place property petitioners purchased the 75th place property in and lived in that home until in date petitioners sought to refinance the 75th place property for the purpose of renovations and subsequently on date had the 75th place property appraised at a fair_market_value of dollar_figure in date petitioners moved out of the 75th place property to the vintage on yale apartments yale apartment because of the size of the yale apartment petitioners could not accommodate all of their furniture and personal items originally only one garage was available at the yale apartment and thus petitioners rented additional units at a storage_facility a mile away as garages became available petitioners moved their furniture and personal items to the yale apartment garages for convenience as they needed to transfer items to and from storage for use when petitioners ended their lease they had a total of four garages petitioners lived at the yale apartment until date when they purchased a third property in which they live currently the renovations to the 75th place property were completed in 3the garages did not house any vehicles and were solely used for storage in petitioners were informed by their insurance agent that their homeowners insurance coverage would be terminated if the 75th place property remained vacant as a result petitioners marketed the home by word of mouth as a rental property in date petitioners rented the 75th place property to a fraternity brother of mr langston’s for dollar_figure a month in date petitioners listed the 75th place property for dollar_figure and subsequently sold the home in date for dollar_figure iv tax returns and notice_of_deficiency petitioners timely filed their returns for tax_year sec_2012 and sec_2013 those tax returns were prepared by kathy burch who is a certified_public_accountant and an attorney for tax_year petitioners claimed schedule c depreciation_deductions on the meridian and the raptor rv of dollar_figure and dollar_figure respectively ms burch did not receive any documentation from petitioners regarding the 4the fair market rent was approximately dollar_figure to dollar_figure petitioners credibly testified that the rent amount was reached because the renter would be in the home only five days per month and that dollar_figure was the prorated amount 5ms burch holds a bachelor’s degree in accounting from east central university she also holds a master’s degree in taxation and a juris doctor degree from the university of tulsa contribution of the assets to port carlos nor did she receive any documentation substantiating their business use for tax_year petitioners claimed schedule c depreciation_deductions for the meridian and the raptor rv of dollar_figure and dollar_figure respectively attached to petitioners’ return was a form_4797 sales of business property in that form they claimed a loss deduction of dollar_figure relating to the sale of the 75th place property ms burch reported that the 75th place property was acquired on date and used a cost_basis of dollar_figure instead of the fair_market_value of the home to calculate the loss ms burch believed that the fair_market_value of the home was a little bit below the sale price of dollar_figure in date a revenue_agent ra from the internal_revenue_service began an examination of petitioners’ claimed deductions and form_4797 loss during the ra’s examination she toured with the manager all of port carlos including the meridian and the raptor rv while onboard the meridian she saw numerous personal items that gave the impression it was not used as a boat sales office there were no placards banners or other identifying signage 6mr burch reached this number by adding to the original purchase_price the cost of all the improvements to the home and the expenses of the sale 7the ra credibly testified to seeing dvds swimsuits towels curling irons continued indicating that the meridian was the boat sales office and petitioners did not keep documentation records or logs of boat sales activity occurring onboard the meridian during the ra’s tour of the raptor rv she observed a suitcase clothing and a pot on the stove again indicating it was not used as a boat sales office on date petitioners were issued a notice_of_deficiency for tax_year sec_2012 and sec_2013 the ra denied the depreciation_deductions for the meridian and the raptor rv for not being ordinary and necessary and denied the loss deduction on the sale of the 75th place property because it was their primary residence i burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneous rule a 290_us_111 deductions are a matter of legislative grace 308_us_488 taxpayers must comply with specific requirements for any continued toothbrushes toothpaste soap and various other hygiene items deductions claimed see 503_us_79 292_us_435 in order to shift the burden_of_proof to the commissioner the taxpayer must inter alia introduce credible_evidence with respect to the issues and have complied with all substantiation and record keeping requirements imposed by the code sec_7491 and credible_evidence is that which the court would find sufficient upon which to base its decision if no contrary evidence were submitted 116_tc_438 a taxpayer who provides only self-serving testimony and inconclusive documentation does not provide credible_evidence see id pincite petitioners provided no credible_evidence with respect to the issues and provided only self-serving testimony the commissioner generally bears the burden of production with respect to any accuracy-related_penalties under sec_6662 see sec_7491 higbee v commissioner t c pincite once the burden of production is met the taxpayer bears the burden_of_proof including the burden of proving reasonable_cause for his or her underpayment of federal_income_tax see rule a higbee v commissioner t c pincite ii sec_167 sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business sec_274 disallows deductions involving entertainment amusement or recreational activities unless the taxpayer establishes that the item was directly related to or associated with the active_conduct of the taxpayer’s trade_or_business sec_274 disallows deductions incurred with respect to a facility used in connection with such entertainment activities a yacht is an entertainment_facility within the meaning of sec_274 if it is used during the taxable_year for or in connection with entertainment becnel v commissioner tcmemo_2018_120 sec_1_274-2 income_tax regs sec_274 disallows deductions including depreciation for certain listed_property as defined under sec_280f unless the taxpayer satisfies the strict substantiation requirements of this section listed_property includes property used for transportation and property of a type generally used for purposes of entertainment recreation or amusement sec_274 sec_280f and iii rvs generally are included as listed_property under sec_280f see jackson v commissioner tcmemo_2014_160 the strict substantiation rule requires the taxpayer to maintain records or other documentary_evidence corroborating his own statement adequate to establish the business_purpose the amount of each expenditure the amount of each business use the total use of the listed_property and the dates of the expenditures and uses see sec_1_274-5t temporary income_tax regs fed reg date to meet the adequate_records requirements a taxpayer must maintain an account book a log or other documentary_evidence which in combination is sufficient to establish each element of an expenditure or use id para c fed reg if a taxpayer does not satisfy the adequate_records requirements with respect to one or more elements he may substantiate those elements with his or her own detailed statement and with other corroborative evidence id subpara i fed reg a meridian petitioners testified that the meridian was used solely for business purposes operating as a boat sales office at port carlos however there was no testimony from anyone other than the petitioners and their general manager to support their claims petitioners did not produce any documentation records or logs of any business activity taking place onboard the meridian outside of testimony from petitioners and their manager further the meridian had no sign or other indication it was being used as a boat sales office thus the court does not find this testimony credible the court finds the testimony of the ra credible the ra testified that on her visit to port carlos the yacht was littered with items indicative of personal_use without more petitioners’ self-serving testimony does not meet the strict substantiation requirements of sec_274 accordingly we sustain respondent’s determination with respect to this issue see weekend warrior trailers inc v commissioner tcmemo_2011_105 holding that general testimony regarding a plane and a boat was insufficient to meet the substantiation requirements of sec_274 b raptor rv petitioners testified that the raptor rv was used solely for business purposes petitioners testified that the need for the raptor rv was due to masthead marina’s distance from port carlos petitioners also testified that while parked at masthead marina the raptor rv served as a boat sales office and doubled as a place for nighttime security to use during their shift further petitioners testified to contributing the raptor rv to port carlos again there was no testimony from anyone other than petitioners and their general manager to support their claims as with the meridian petitioners produced no records or documentation substantiating their use of the raptor rv as a boat sales office or nighttime break room for security the court finds the testimony of petitioners and their general manager not credible and the testimony of the ra credible in that she observed personal items in the raptor rv again without more petitioners’ self-serving testimony does not meet the strict substantiation requirements of sec_247 accordingly we sustain respondent’s determination with respect to this issue iii sec_165 sec_165 allows a deduction for any loss sustained during the taxable_year that is not_compensated_for_by_insurance_or_otherwise however for losses not arising from a business casualty or theft sec_165 limits the deduction in the case of an individual to losses_incurred in any transaction entered into for profit a loss sustained on the sale of residential property purchased or constructed by the taxpayer for use as his or her personal_residence and so used by him or her up to the time of sale is not deductible sec_1_165-9 income_tax regs if property is converted to income-producing purposes before sale and is used for such purposes at the time of its sale a loss on the sale is allowed as a deduction sec_1_165-9 income_tax regs in determining whether property was converted from personal_use to income-producing use the court considers how long a taxpayer used the property as a personal_residence whether the individual permanently abandoned all further personal_use of the property whether the character of the property was recreational whether the property was offered for rent and whether and when the property was offered for sale with offers of sale soon after abandonment suggesting that the property may not have been converted to income-producing purposes 84_tc_809 aff’d without published opinion 800_f2d_260 4th cir redisch v commissioner tcmemo_2015_95 no one factor is determinative and we consider all of the facts and circumstances saunders v commissioner tcmemo_2002_143 aff’d 75_fedappx_494 6th cir petitioners lived at the 75th place property for eight years until moving out while petitioners’ motives are unclear as to whether they intended to move back to the 75th place property or whether the renovations had become a nearly decade- long hobby the court finds that the move to the yale apartment was not motivated by petitioners’ testified desire to renovate and sell the home as an income-producing asset petitioners did not market the home for sale until seven years after moving out and two years after renovations were complete neither did they seek or pursue other ways of generating income from the home until in addition they did not seek to determine the market_value of the home through appraisals receiving only a replacement cost appraisal for insurance purposes after refinancing in thus the court does not find the length of time between petitioners’ move to the yale apartment and the date of sale an indication of income-producing purposes as for the rental of the 75th place property petitioners testified to never wanting to rent out the home their only reason for renting it out was to satisfy their insurance_company to keep the home insured even then petitioners did not market the home publicly and eventually rented it out for less than fair_market_value to mr langston’s fraternity brother mr langston’s testimony that the reason for not marketing the home publicly was an increased risk of vandalism is not credible we find that the reason for renting the 75th place property below market_value was solely insurance driven and without profit_motive the court does not find that the 75th place property was converted for income-producing purposes accordingly we sustain respondent’s determination with respect to this issue iv sec_6662 penalties for tax_year sec_2012 and sec_2013 the commissioner bears the burden of production with respect to petitioners’ liability for penalties and must produce sufficient evidence indicating that it is appropriate to impose them see sec_7491 higbee v commissioner t c pincite as part of that burden with respect to certain penalties the commissioner must also show that he complied with the written approval requirement of sec_6751 graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 sec_6662 and b and imposes an accuracy-related_penalty on any portion of an underpayment_of_tax that is attributable to the taxpayer’s n egligence or disregard of rules or regulations or substantial_understatement_of_income_tax negligence includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 on the record before us we find that if the rule_155_computations confirm substantial understatements of income_tax for the years at issue then respondent has met his burden of production once the commissioner meets his burden the burden_of_proof is on the taxpayer to prove that the application of the penalty is inappropriate see higbee v commissioner t c pincite petitioners argue that the accuracy-related_penalties are inappropriate as they acted with reasonable_cause and in good_faith in relying on the tax_advice of ms burch the accuracy-related_penalty will not apply to any portion of the underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good_faith sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances including his or her efforts to assess the proper tax_liability the knowledge and experience of the taxpayer and the extent to which he or she relied on the advice of a tax professional see sec_1_6664-4 income_tax regs a taxpayer may be found to have acted with reasonable_cause when he or she exercises ordinary business care and prudence with respect to a disputed tax item 115_tc_43 aff’d 8we note that the record contains evidence in the form of a civil penalty approval form that respondent complied with the requirements of sec_6751 see graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 299_f3d_221 3d cir reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement see sec_1_6664-4 income_tax regs a taxpayer acts in good_faith when he or she acts upon honest belief and with intent to perform all lawful obligations see rutter v commissioner tcmemo_2017_174 at a taxpayer alleging reasonable good-faith reliance on the advice of an independent competent professional must prove that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology assocs p a v commissioner t c pincite a taxpayer’s unconditional reliance on an otherwise qualified professional does not by itself constitute reasonable_cause and good_faith for purposes of sec_6664 see 144_tc_306 a taxpayer asserting reasonable reliance must show that the advice of a qualified adviser took into account all facts and circumstances and was not based on unreasonable factual or legal assumptions sec_1_6664-4 income_tax regs ms burch is a qualified professional and petitioners are well-educated sophisticated individuals specifically ms langston has an undergraduate degree in accounting and was the named attorney though she testified to not remembering on at least two tax law cases while mr langston has operated an oil_and_gas business since ms burch testified that she relied on oral and implied information from petitioners without documentation petitioners have failed to prove they provided accurate and credible information to ms burch and therefore they cannot avail themselves of a good_faith and reasonable_cause penalty defense further the court finds that because petitioners knew they had not provided necessary and accurate information to ms burch their reliance upon her was unreasonable and not in good_faith we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
